Citation Nr: 1011277	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  97-27 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for a left knee 
disorder.

2. Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from January 1957 to 
December 1960, with prior service in the California Army 
National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") in December 2008, 
which vacated an October 2007 Board decision and remanded the 
case for additional development.  This appeal initially arose 
from a July 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

In April 1998, the Veteran presented testimony during a 
hearing before RO personnel; a transcript of that hearing is 
of record.  In March 2000 and June 2003, the Board remanded 
these matters to the RO to afford due process and for other 
development.  Following its completion of the Board's 
requested actions, the RO continued the denial of the 
Veteran's claims (as most recently reflected in a May 2007 
supplemental statement of the case (SSOC)) and returned these 
matters to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  A review of the 
record shows the Veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in July 2003.

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
held that the VCAA notice requirements applied to all 
elements of a claim.  Notice as to these matters was provided 
in the March 2006 correspondence provided to the Veteran.

In the December 2008 Joint Motion for Remand, the parties 
agreed that the Board failed to present adequate reasons and 
bases for the determination that the Veteran's bilateral knee 
disabilities were not incurred in active military service.  
It was further noted that the case should be remanded for the 
Board to provide an adequate statement of reasons or bases 
for its decision, specifically, the Board needed to address 
the Veteran's lay testimony that his knees had been injured 
in service and had caused him pain since service.  

Service medical records reflect that the first and only 
complaint as to the Veteran's left knee was in April 1960, 
while he was being treated for an unrelated ailment.  The 
examiner noted that the orthopedic surgeon felt that there 
may be very minimal chondromalacia of the patella, but that 
disability was slight and required no treatment.  No other 
service medical records document any complaints or treatment 
for either knee.  The separation medical examination of 
December 1960 reported the knees as normal.

Almost 23 years after service, May 1983 private treatment 
records reflect that the Veteran complained of right knee 
pain without recalling an injury.  He reported he had knee 
problems for 20 years without treatment and a past history of 
injuring that same knee when hit by a baseball in 1961 (post 
military service).  

In a June 1983 record from Permanente Medical Center, for 
purposes of a worker's compensation claim, the Veteran 
reported slipping and falling at his job in April 1983, 
injuring his right knee.  He had not worked since that time.

A May 1987 VA outpatient treatment record reported that the 
Veteran complained of bilateral knee pain and stated he had 
fluid removed from his right knee in 1983.  The Veteran 
indicated that he had had knee pain since he was in the 
service in 1957.  An x-ray report from that time found 
minimal degenerative joint disease.

In a September 1991 private medical evaluation performed with 
in conjunction with a Pennsylvania Disability Claim, the 
Veteran indicated that in April 1990 he was a truck driver, 
but he was in an auto accident and later fired. 

A July 1992 private medical evaluation performed with in 
conjunction with a Pennsylvania Disability Claim, included a 
history of the Veteran having slipped on a wet surface in 
April 1990, injuring both knees.  Post traumatic 
osteoarthritis and osteochondromatosis of the knees were 
diagnosed.  In the Veteran's past medical history, no history 
of trauma to the knees, other than the April 1990 incident, 
was recorded.  The Veteran underwent several surgical 
procedures for his knees thereafter.

In an October 1994 private x-ray report, the physician found 
no old or recent bony trauma and diagnosed age-compatible 
degenerative joint disease, bilaterally, slightly more 
apparent on the left side than on the right.  

In February 1997, the Veteran underwent a left total knee 
replacement.  In the private hospital discharge summary, the 
Veteran reported long-standing problems with his left knee 
for approximately seven to eight years.  At that time the 
Veteran had been separated from active duty for 37 years. 

During an October 1997 VA examination, the Veteran alleged 
that while in boot camp (sometime in the 1950s), he was 
forced to duck walk the entire length of the parade ground 
with rocks in his backpack and that along with cleaning 
duties on his knees, he claimed to have developed knee 
problems in service.  The assessment was status post multiple 
knee surgeries, which the Veteran attributed to boot camp.

A VA orthopedic opinion was submitted in December 2001.  It 
was indicated by the physician that he had reviewed the 
service medical records.  He noted that the service medical 
records were silent for any knee disorders.  He concluded 
that it was unlikely that the Veteran's bilateral knee 
disorder was caused by an event, injury, condition or disease 
documented during service.  Diagnosis was bilateral 
osteoarthritis of both knees, post both knee replacement 
without any evidence that the aforementioned disorders had 
their beginnings during military service.

The Board has determined that the an additional VA medical 
examination should be scheduled to review the evidence and to 
discuss the Veteran's assertions that he continued to suffer 
from problems with his knees since service.  The examiner 
should discuss the positive evidence in support of the 
Veteran's claim including the April 1960 in-service report of 
knee pain and May 1987 VA outpatient treatment record in 
which he complained of pain since service, as well as the 
evidence regarding the post-service occupational injury to 
the right knee (1983).  VA will provide a medical examination 
or obtain a medical opinion based upon a review of the 
evidence of record if the VA determines it is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain the names and addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who treated the veteran for disability of 
either knee since service.  After the 
Veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
etiology his right and left knee 
disabilities.  All indicated tests and 
studies are to be performed, and a 
comprehensive social and occupational 
history is to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.   

Following a review of the claims folder, 
examination o the Veteran, and using 
sound medical principles, the physician 
is requested to provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability of greater) that 
the Veteran's right and/or left knee 
disabilities are caused or aggravated by 
his active service.  The physician is 
further asked to specifically address the 
Veteran's April 1960 in-service complaint 
of left knee. 

All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report. 

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


